FILED
                            NOT FOR PUBLICATION                             AUG 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


STEVE BADUE,                                     No.   15-16586

               Petitioner-Appellant,             D.C. No. 2:13-cv-02368-WBS

 v.
                                                 MEMORANDUM*
JEFFREY A. BEARD,

               Respondent-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Former California state prisoner Steve Badue appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253. We review de novo a district court’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Badue’s motion for oral
argument is, therefore, denied.
dismissal of a habeas petition as untimely, see Brambles v. Duncan, 412 F.3d

1066, 1069 (9th Cir. 2005), and we affirm.

      Badue contends that his actual innocence excuses his untimely filing. This

claim fails because Badue has not presented new, reliable evidence demonstrating

that it is more likely than not that no reasonable juror would have found him guilty

beyond a reasonable doubt. See McQuiggin v. Perkins, 133 S. Ct. 1924, 1928

(2013).

      Appellee’s request for judicial notice is granted.

      We treat Badue’s additional arguments as a motion to expand the certificate

of appealability. So treated, the motion is denied. See 9th Cir. R. 22-1(e); Hiivala

v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.




                                          2                                    15-16586